Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 6, 7, 9, 10, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2014089053) in view of Yun (US 20160216155).
 	Regarding claim 1. Lee teaches in figs. 3-5 a plasma processing chamber comprising: a chamber body (chamber 100, translation); a pumping liner (liner 600, translation, which is capable of pumping residual gas in the thin space between the chamber wall and liner, e.g. when the chamber is opened to air, e.g. when transferring wafer, and then evacuated, the air in the space evacuated from at least two holes, left/602 and right near 130) disposed in the chamber body (600 in 100 fig. 3), the pumping liner having a plurality of gas-passage holes formed therethrough (as discussed, 600 has 602 on the left and the right near 130, fig. 3); a viewport (left near 110/120) formed through the chamber body (fig. 3); a window 710 disposed in an aperture (fig. 4) aligned with the viewport (fig. 4); but does not teach the window is a first lens, however Yun teaches in fig. 4-6 a lens/light collection part 110 [13 38 50] also used as a window-like element to transmit light from the plasma chamber to a light collector C; and it would have been obvious to those skilled in the art at time of the invention to modify Lee in order to focus light from a wide area in the plasma chamber to get a more comprehensive state of the plasma/processing condition [52]; and a camera (camera 770) having a lens positioned to obtain images (it is noted that all cameras have lenses, see Merriam-Webster definition of camera) of a plasma formed within the chamber body through the first lens and the viewport (as discussed, and also shown in figs. 3-5 of Lee, the camera is directly observing the process space where plasma is formed through said window/lens and port).
 	Regarding claim 5. Lee in view of Yun teaches the plasma processing chamber of claim 1, but does not teach wherein the viewport comprises a window fabricated from quartz or sapphire, however Yun teaches in [51] another configuration using a quartz plate/window as a light transmission unit and shield to protect the lens from contamination and it would be obvious to those skilled in the art at time of invention to insert a quartz window in front of the lens in the viewport to protect the lens from contamination [51].
 	Regarding claim 6. Lee in view of Yun teaches the plasma processing chamber of claim 5, further comprising a ring-shaped pumping channel (including said thin space inside of 600 which is cylindrical as well as 100, translation and thus is a thin ring shaped space between 600/100 and pumped as discussed in claim 1 and also continuously vacuumed during processing since the entire chamber 100 is set to vacuum by pump 160) coupled to an exhaust port (said thin space fluidly coupled to 160 via said two openings in claim 1), the viewport providing a view through the pumping channel (fig. 3, showing the camera view penetrates said space, same as applicant fig. 2).
 	Regarding claim 7. Lee in view of Yun teaches the plasma processing chamber of claim 6, further comprising a channel liner (baffle as discussed in claim 16) disposed in the ring-shaped pumping channel (disposed in the lower portion of the ring channel which is wider and surrounds base 203, fig. 3).
 	Regarding claim 9. Lee in view of Yun teaches the plasma processing chamber of claim 1, wherein the camera is configured to capture images focused on center and edge regions of the plasma (see bottom of claim 10).
 	Regarding claim 10. Lee teaches a plasma processing chamber comprising: a chamber body; a pumping liner disposed in the chamber body (see claim 1), the pumping liner having a plurality of gas passage holes formed therethrough (claim 1); a viewport formed through the chamber body, claim 1; and further in view of Yun/see claim 1, teaches a first lens disposed in an aperture aligned with the viewport; a ring-shaped pumping channel coupled to an exhaust port, see claim 6; and a camera having a lens positioned to obtain images of center and edge regions of a plasma formed within the chamber body through the first lens and the viewport, see claim 1, it is noted that edge and center regions are broad terms and do not necessarily further structurally limit the apparatus; rather as disc in claim 1 Yun’s lens allows for a wide angle range of viewing of the processing space/plasma, incl edge/center regions, due to the concave nature of the lens, Yun fig. 2, 4.
 	Regarding claim 15. Lee in view of Yun teaches the plasma processing chamber of claim 10, wherein the viewport comprises a window fabricated from quartz or sapphire (see claim 5 above).
 	Regarding claim 16. Lee teaches a plasma processing chamber comprising: a chamber body (claim 1, 10); a pumping liner disposed in the chamber body, the pumping liner having a plurality of gas passage holes formed therethrough (claim 1, 10); a ring-shaped pumping channel coupled to an exhaust port (claim 10, 6); a channel liner (baffle 500 which covers over and lines the edges of the lower ring channel around the base 230, fig. 3, translation); a viewport formed through the chamber body (claim 1, 10), the viewport providing a view through the pumping channel (claim 6); and further in view of Yun teaches a first lens disposed in an aperture aligned with the viewport (see claim 1, 10); and a camera having a lens positioned to obtain images of center and edge regions of a plasma formed within the chamber body through the first lens and the viewport (see claims 1, 10).
 	Regarding claim 19. Lee in view of Yun teaches the plasma processing chamber of claim 16, wherein the aperture aligns with one of the plurality of gas passage holes (fig. 3, 110 aligns with/faces 602, translation).
 	Regarding claim 20. Lee in view of Yun teaches the plasma processing chamber of claim 16, wherein the viewport is a window fabricated from quartz or sapphire (see claims 5, 15; it is noted for this claim’s interpretation, that the viewport will be considered the portion of the viewing passage/opening mentioned in claim 1 only to contain the quartz window discussed in claim 5).
Claim(s) 2, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2014089053) in view of Yun (US 20160216155) and further in view of Kim (US 20170067779).
 	Regarding claim 2. Lee in view of Yun teaches the plasma processing chamber of claim 1, but does not teach further comprising a second lens disposed in the aperture aligned with the first lens, however Kim teaches in fig. 1, 2, 8-11 a second lens 130 disposed in the aperture 110 aligned with the first lens 120 [63] and it would have been obvious to those skilled in the art at the time of the invention to modify Lee in order to increase incidence efficiency of incident light [71].  
 	Regarding claim 12. Lee in view of Yun teaches the plasma processing chamber of claim 10, but does not teach further comprising a second lens disposed in the aperture aligned with the first lens, however Kim teaches this as disc in claim 2 and would be obvious to those skilled in the art at invention time to modify Lee for reasons discussed in claim 2.
 	Regarding claim 17. Lee in view of Yun teaches the plasma processing chamber of claim 16, and further in view of Kim, teaches further comprising a second lens disposed in the aperture aligned with the first lens, see claim 2.
Claim(s) 3, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2014089053) in view of Yun (US 20160216155) and further in view of Eguchi (US 20030197949).
 	Regarding claim 3. Lee in view of Yun teaches the plasma processing chamber of claim 1, but does not teach wherein the first lens has a focal length and diameter that are smaller than the focal length and diameter of the lens of the camera, however Eguchi teaches in fig. 1, 37 a lens system having the first lens/considered either lens group 20/30 which is closer to the object, has a focal length and diameter that are smaller than the focal length and diameter of the lens of the camera/considered furthest lens group 10, both 20, 30 have smaller diameter and less curvature/less focal length due to fl=r/2, than lens 11 of group 10 and it would be obvious to those skilled in the art at the time of the invention to modify Lee in order to provide an optical system which can reduce sensitivity on the deterioration of aberrations [8].
 	Regarding claim 13. Lee in view of Yun teaches the plasma processing chamber of claim 10, and further in view of Eguchi teaches wherein the first lens has a focal length and diameter that are smaller than the focal length and diameter of the lens of the camera, see claim 3.
 	Regarding claim 18. Lee in view of Yun teaches the plasma processing chamber of claim 16, and further in view of Eguchi teaches wherein the first lens has a focal length and diameter that are smaller than the focal length and diameter of the lens of the camera, see claim 3.
Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2014089053) in view of Yun (US 20160216155) and Kim (US 20170067779) and further in view of Eguchi (US 20030197949).
 	Regarding claim 4. Lee in view of Yun Kim teaches the plasma processing chamber of claim 2, but does not teach further comprising a third lens disposed in the aperture aligned with the first lens and the second lens, however Eguchi teaches in fig. 1 at least a third lens aligned with all the other lens and it would have been obvious to those skilled in the art at the time of the invention to add/duplicate another lens in the aperture in order to provide an optical system which can reduce sensitivity on the deterioration of aberrations [8]. Additionally, per MPEP 2144.04, it has been held that duplication of parts did not render the claims patentable.
 	Regarding claim 14. Lee in view of Yun, Kim teaches the plasma processing chamber of claim 12, and further in view of Eguchi teaches further comprising a third lens disposed in the aperture aligned with the first lens and the second lens, see claim 4.
Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2014089053) in view of Yun (US 20160216155) and further in view of Okuma (JP 2007291478).
 	Regarding claim 8. Lee in view of Yun teaches the plasma processing chamber of claim 7, but does not teach wherein the aperture is formed through the channel liner and aligns with one of the plurality of gas-passage holes, however Okuma teaches in figs. 2, 3 double liners/ cylindrical members 7 8 which surround the entire process area w plasma which if modified into Lee the aperture goes thru both liners in order to view the plasma, and at least one of the holes is a gas hole since it is fluidly coupled to the process space/exhaust and it would be obvious to those skilled in the art at the time of the invention to modify Lee in order to prevent abnormal discharge and particle contamination, [1].
 	Regarding claim 11. Lee in view of Yun teaches the plasma processing chamber of claim 10, but does not teach further comprising: a channel liner, wherein the aperture is formed through the channel liner and aligns with one of the plurality of gas passage holes, however Okuma teaches at least a second/double layer channel liner, which if modified into Lee will make said pump liner into double liner, where an outer liner is located in the thin channel; and wherein the aperture is formed through the channel liner and aligns with one of the plurality of gas passage holes as disc in claim 8 and it would be obvious to those skilled in the art at the time of the invention to modify Lee for reasons discussed in claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718